DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on September 30, 2021 in which claims 1-2, 5-12, 14-18 and 20 are presented for examination; of which, claims 1, 12 and 17 were amended. Claims 3-4, 13 and 19 were canceled.

Allowable Subject Matter
Claims 1-2, 5-12, 14-18 and 20 now renumbered 1-16 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The present disclosure relates to implementing filters within a network environment and, in particular, to systems and methods for generating and distributing filters to devices within the network environment. The closest prior art of record, Aaron et al. US Publication No. 2006/0047634 and McKenna et al. US Patent No. 9,634,902, disclose similar methodologies. However, the closest prior art of record, Aaron et al. US Publication No. 2006/0047634 and McKenna et al. US Patent No. 9,634,902, failed to show “generating a filter from blocklist data, the blocklist data containing a plurality of blocklist entries, each blocklist entry having network traffic attributes, wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address, the one of the source address or the destination address being an Internet Protocol (IP) address, and wherein generating the filter comprises: grouping the plurality of blocklist entries into one or more sets according to the network traffic attributes, wherein each of the one or more sets includes blocklist entries having at least one common network traffic attribute such that the IP addresses of the blocklist entries in each of the one or more sets have a common IP address data pattern; and for a set of blocklist entries of the one or more sets to be filtered, generating a filter rule for identifying network traffic having the at least one common network traffic attribute of the set to be filtered, wherein the filter rule is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered; and deploying the filter to a network device by implementing the filter rule at the network device”. These claimed features being present in independent claims 1, 12 and in conjunction with all the other claimed limitations render claims 1 and 12 allowable over the prior art of record. 

The closest prior art of record, Aaron et al. US Publication No. 2006/0047634 and McKenna et al. US Patent No. 9,634,902, disclose similar methodologies. However, the closest prior art of record, Aaron et al. US Publication No. 2006/0047634 and McKenna et al. US Patent No. 9,634,902, failed to show “obtain blocklist data including a plurality of blocklist entries for a network, each of the plurality of blocklist entries including one or more network traffic attributes, wherein the network traffic attributes of each of the plurality of blocklist entries include at least a portion of one of a source address or a destination address, the one of the source address or the destination address being an Internet Protocol (IP) address; generate a filter based on a common network traffic attribute shared between at least two of the plurality of blocklist entries such that the IP addresses of the at least two of the plurality of blocklist entries have a common IP address data pattern, wherein the filter is configured to filter network traffic having the common IP address data pattern of the set of blocklist entries to be filtered; and deploy the filter to a network device within the network.”. These claimed features being present in independent claim 17 and in conjunction with all the other claimed limitations render claim 17 allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 21, 2021